Citation Nr: 0301543	
Decision Date: 01/28/03    Archive Date: 02/04/03

DOCKET NO.  00-13 672	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

Entitlement to service connection for bilateral hearing 
loss, vertigo, a low back disability, chronic obstructive 
pulmonary disease (COPD), a dental disorder, chronic 
diarrhea, asthma, peptic ulcer disease, and 
diverticulosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran had active duty service from January 1949 to 
January 1952.



This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision by 
a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Reno, Nevada.  The RO, in pertinent part, 
denied entitlement to service connection for bilateral 
hearing loss, vertigo, a low back disability, COPD, and a 
dental disability.  A notice of disagreement was received 
in April 2000, a statement of the case was issued in May 
2000, and a substantive appeal was received in June 2000.  
Although a Board hearing at the RO was initially 
requested, the veteran subsequently withdrew his request.

In the November 1999 decision, the RO also denied service 
connection for chronic diarrhea, asthma, peptic ulcer 
disease and diverticulosis.  A notice of disagreement was 
received in April 2000, and a statement of the case was 
issued in May 2000.  No substantive appeal was received 
regarding these claims.  This issue will be addressed in 
detail below.  

The Board notes that, in the November 1999 decision, the 
RO also denied service connection for post-traumatic 
stress disorder (PTSD).  The veteran appealed the denial 
of this issue.  However, a rating decision in November 
2001 granted the benefits sought as to this issue and it 
is therefore no longer in appellate status.  Aid and 
attendance for pension purposes has also been granted.    


FINDINGS OF FACT

1.  A timely substantive appeal to the May 2000 statement 
of the case was not received regarding claims of 
entitlement to service connection for chronic diarrhea, 
asthma, peptic ulcer disease, and diverticulosis.

2.  A bilateral hearing loss was not shown in service or 
for many years thereafter, nor was sensorineural hearing 
loss shown disabling to a compensable degree during the 
first post service year.


3.  The probative, competent evidence establishes that the 
post service reported hearing loss is not linked to 
service on any basis.

4.  The probative, competent evidence establishes that 
vertigo has never been found on examination.

5.  A low back disability was not shown in service or for 
many years thereafter, nor was osteoarthritis shown 
disabling to a compensable degree during the first post 
service year.

6.  The probative, competent evidence establishes that the 
post service reported low back disability variously 
diagnosed is not linked to service on any basis.

7.  COPD which was not shown in service or for many years 
thereafter, is not included in the list of conditions that 
may be presumptively service-connected by an individual 
who participated in a radiation-risk activity; it is not 
included in the list of radiogenic diseases.

8.  The probative, competent evidence establishes that 
post service reported COPD is not linked to service on any 
basis.

9.  The veteran did not serve on active duty in Vietnam 
during the Vietnam era.

10.  The veteran's claim for entitlement to service 
connection for COPD was received in June 1999.

11.  A dental disorder is not shown until many years after 
the veteran's active service. 

12.  The veteran has been awarded a total disability 
rating for compensation purposes based on individual 
unemployability (TDIU).


CONCLUSIONS OF LAW

1.  The veteran has failed to submit a substantive appeal 
regarding claims of entitlement to service connection for 
chronic diarrhea, asthma, peptic ulcer disease, and 
diverticulosis.  38 U.S.C.A. §§ 7105, 7108 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 20.200, 20.302 (2002).

2.  Bilateral hearing loss was not incurred in or 
aggravated by the veteran's active duty service; nor may 
organic disease of the nervous system be presumed to have 
been incurred during such service.  38 U.S.C.A. §§ 1101. 
1110, 1112, 1113, 1131, 1137, 5107 (West 1991 and Supp. 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2002).

3.  Vertigo was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991 and Supp. 2002); 38 C.F.R. § 3.303 (2002).

4.  A low back disability was not incurred in or 
aggravated by the veteran's active duty service; nor may 
service connection be presumed for osteoarthritis.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
1991 and Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2002).

5.  COPD was not incurred in or aggravated by the 
veteran's active duty service. 38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991 and Supp. 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.311 (2002).

6.  The criteria for entitlement to Class IV VA outpatient 
dental treatment have been met.  38 U.S.C.A. § 1712 (West 
1991); 38 C.F.R. § 17.161(h) (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Assist

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA).  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002).  This newly enacted legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions 
of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version more favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary 
of Veterans Affairs to do otherwise and the Secretary has 
done so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims file, the Board finds that 
there has been substantial compliance with all notice and 
assistance provisions of the new legislation and 
implementing regulations as they pertain to the issues on 
appeal.  These issues have been addressed in the rating 
decision and statement of the case.  In these documents, 
the veteran has been furnished notice of the applicable 
laws and regulations regarding service connection for 
bilateral hearing loss, vertigo, low back disability, 
COPD, and dental disability.  The Board notes that, in a 
March 2001 letter, the RO further informed the veteran of 
the types of evidence necessary and what evidence VA would 
assist him in obtaining.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The veteran has on more than one occasion been notified of 
the VCAA, and the administration documentation on file 
promulgated by the RO shows that it has fully considered 
the veteran's claims under this new law.

With regard to the assistance requirements of the new law, 
the Board observes that the veteran was afforded a VA 
examination in February 1995 and various VA examinations 
in July 1999, and the Board finds these examinations to be 
adequate as to the issues of service connection for 
bilateral hearing loss, low back disability, COPD, and 
dental disability.  As the record shows that the veteran 
has been afforded VA examinations in connection with these 
claims, the requirements of 38 C.F.R. § 3.159(c)(4) have 
been met.  The Board notes that, while the veteran's ears 
were examined at the time of a July 1999 VA audiological 
examination, it does not appear that he has been afforded 
a VA examination to specifically determine whether he has 
vertigo which is of service origin.  However, for reasons 
hereinafter explained, the Board finds that the record as 
it stands includes sufficient competent medical evidence 
to decide the claim of entitlement to service connection 
for vertigo and that an examination is not necessary.

In a March 1999 letter, the veteran reported that he had 
been awarded Social Security Administration (SSA) 
benefits.  He also appeared to indicate that he had been 
awarded these benefits because of his COPD.  The Board 
acknowledges that the RO has not attempted to locate the 
SSA records.  However, in view of the fact that, in his 
March 1999 letter, the veteran also reported that he had 
received his treatment for his COPD at VA hospitals, and 
the fact that all of his VA medical records have been 
associated with the claims folder, the Board finds that 
there is no reasonable possibility that any further VA 
assistance to obtain such records would help substantiate 
his claim for entitlement to service connection for COPD.  
See generally 38 C.F.R. § 3.159(d).  The Board also notes 
that no additional pertinent evidence has been identified 
by the veteran.  Accordingly, the Board therefore finds 
that the record as it stands is adequate to allow for an 
equitable review of the issues addressed in this decision.

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA and implementing 
regulations, remands would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; 
such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant).


II. Issues Before the Board at this Time

One of the matters the Board must address is which issue 
or issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following 
sequence is required: There must be a decision by the RO, 
the veteran must express timely disagreement with the 
decision, VA must respond by explaining the basis for the 
decision to the veteran, and finally the veteran, after 
receiving adequate notice of the basis of the decision, 
must complete the process by stating his argument in a 
timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200, 
20.201, 20.202, and 20.203.

On February 1, 2000, the RO mailed the veteran a letter 
telling him about its November 1999 rating decision.  The 
veteran subsequently filed a notice of disagreement 
addressing a number of issues, including the claims for 
service connection for chronic diarrhea, asthma, and 
peptic ulcer disease and diverticulosis.  The RO mailed 
the veteran a Statement of the Case on May 17, 2000.

Although a VA Form 9 was received from the veteran in June 
2000, he indicated in that document that he was only 
appealing the issues of PTSD, degenerative disc disease of 
the lumbar spine, dental injury, hearing loss and vertigo 
and COPD due to herbicide exposure and/or tobacco smoke.  

The record the Board has does not show that VA ever 
received a VA Form 9, or an equivalent letter, from either 
the veteran or his representative addressing the issues of 
chronic diarrhea, asthma, and peptic ulcer disease and 
diverticulosis.  The record does not show that VA ever 
received a request from the veteran or his representative 
for more time to file the Substantive Appeal on the issues 
concerning chronic diarrhea, asthma, and peptic ulcer 
disease and diverticulosis.

The veteran was notified of these facts and the pertinent 
law and regulations in a letter sent to him by the Board 
in December 2002.  In a response that month, the veteran 
stated that he had no evidence or written argument to 
present and did not wish to request a hearing on this 
issue. 

The Board may not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108.  
Based on the above, the Board finds that the claims of 
service connection for chronic diarrhea, asthma, peptic 
ulcer disease and diverticulosis were never appealed to 
the Board.  The veteran has not meet the minimal 
requirements for filing a substantive appeal under 
38 C.F.R. § 20.202.  Consequently, the claims must be 
dismissed.


II.  Service Connection In General

To establish service connection, there must be: (1) A 
medical diagnosis of a current disability; (2) medical or, 
in certain circumstances, lay evidence of inservice 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an inservice injury or 
disease and the current disability.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line 
of duty, in active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; 
there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a 
finding of chronicity.  38 C.F.R. § 3.303(b).  

Where a veteran served 90 days or more during a period of 
war or during peacetime service after December 31, 1946, 
and an organic disease of the nervous system 
(sensorineural hearing loss) or osteoarthritis becomes 
manifest to a degree of 10 percent or more within one year 
from the date of separation from such service, it shall be 
considered to have been incurred in such service, even 
when there is no record of evidence of such disease during 
the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran's service medical records are not available 
for review and appear to have been destroyed.  Where 
service medical records are not available, the Board's 
obligations to explain its findings and conclusions and to 
consider the benefit-of-the-doubt rule are heightened.  
Pruitt v. Derwinski, 2 Vet. App. 83 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).


III. Bilateral Hearing Loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

The laws and regulations do not require in service 
complaints of or treatment for hearing loss in order to 
establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Instead, as noted by the U.S. 
Court of Appeals for Veterans Claims (CAVC):

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record 
must include evidence of exposure to 
disease or injury in service that would 
adversely affect the auditory system 
and post- service test results meeting 
the criteria of 38 C.F.R. § 3.385 . . . 

Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The veteran was afforded a VA audiological examination in 
July 1999.  At that time, his auditory thresholds at 500, 
1,000, 2,000, 3000 and 4,000 Hertz were 30, 20, 55, 60 and 
70, respectively, in the right ear.  His auditory 
thresholds at 500, 1,000, 2,000, 3,000, and 4000 Hertz 
were 20, 20, 60, 85 and 75, respectively, in the left ear.  
Speech discrimination could not be obtained for the right 
ear due to a lack of patient cooperation according to the 
examination report.  Speech discrimination in the left ear 
was 80 percent.  The veteran was diagnosed as having a 
moderately severe to severe mid to high frequency 
sensorineural hearing loss in both ears.

After reviewing the record, the Board finds that the 
preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss.  The first and only finding that the veteran 
has a bilateral hearing loss which meets the disability 
requirements of 38 C.F.R. § 3.385 was made at the time of 
the July 1999 VA audiological examination, more than 47 
years after his separation from military service and well 
beyond the one year presumption period.  

Moreover, while the July 1999 VA audiological examination 
report shows that the veteran has a bilateral hearing loss 
which meets the disability requirements of 38 C.F.R. 
§ 3.385, it does not suggest a link or nexus between this 
bilateral hearing loss and his military service.  There is 
otherwise no medical evidence or opinion suggesting any 
link between his current bilateral hearing loss and his 
military service.  Consequently, the veteran's claim for 
entitlement to service connection for bilateral hearing 
loss must be denied.


IV. Vertigo

The veteran's post-service medical records are negative 
for any clinical finding that he has vertigo.  Instead, 
the July 1999 VA audiological examination report shows 
that a clinical evaluation of his ears did not reveal any 
abnormalities.

As the evidence of record fails to show that the veteran 
currently suffers from vertigo, his claim for entitlement 
to service connection for vertigo must be denied.  In 
order to grant service under any theory, there must be 
competent evidence of current disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).

As reported earlier, while the veteran's ears were 
examined at the time of a July 1999 VA audiological 
examination, he was not afforded a VA examination to 
specifically determine whether he has vertigo which is of 
service origin.  However, the Board finds that such an 
examination is not necessary to reach a determination on 
this issue.  The clear preponderance of the evidence is 
against a finding that the veteran currently suffers from 
vertigo.  As a result, any opinion derived from a VA 
examination given more than a half a century after his 
separation from service would, in the Board's view, be 
purely speculative.  In such a case where the clear 
preponderance of the evidence is against a finding that 
the veteran currently suffers from vertigo, an etiology 
opinion under the VCAA of 2000 is not necessary to decide 
this claim.




V.  Low Back Disability

The evidence shows that the veteran's low back disability 
was not manifested until many years after his military 
service.  In this regard, post-service evidence suggests 
that the first documentation of a low back disability was 
made more than 47 years after the veteran's discharge from 
military service.  Specifically, a May 1999 VA outpatient 
treatment record shows that he was assessed as having a 
back injury, in military in Japan, with residual 
difficulty walking.  

While this record related the veteran's low back 
disability to his military service, it appears clear that 
the examiner was essentially repeating history which had 
been provided by the veteran.  Specifically, this 
diagnosis was arrived at following a psychiatric 
examination, and the veteran's back was not even examined.  
Moreover, a bare transcription of lay history is not 
transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406 (1995).  

The Board also notes that, while the remainder of the VA 
treatment records includes diagnoses of various back 
disabilities over the past years, none of these records 
suggests any causal relationship between any low back 
disability however diagnosed and his military service.  It 
is also clear from the evidentiary record that any 
arthritic disease process reported so many years following 
service is not consistent with compensable disablement 
during the first post service year, and is therefore well 
beyond the presumptive period for granting service 
connection.

Based on the foregoing, the Board must conclude that the 
evidence of record does not demonstrate a causal link or 
nexus between the veteran's low back disability and his 
military service.  Consequently, his claim for entitlement 
to service connection for low back disability must be 
denied.


VI.  COPD

The veteran has advanced three theories about the etiology 
of his COPD.  He has contended that his COPD is a result 
of radiation exposure, herbicide exposure, and cigarette 
smoking.  The Board will address each theory separately.


Radiation Exposure

Service connection for a disease based on radiation 
exposure may be established in one of three different 
ways.  First, types of cancer are presumptively service-
connected.  38 U.S.C. § 1112(c); 38 C.F.R. 3.309(d).  
Second, 38 C.F.R. § 3.311(b) provides a list of 
"radiogenic diseases" that will be service-connected 
provided that certain conditions specified in that 
regulation are met.  Third, direct service connection can 
be established by showing that the disease was incurred 
during or aggravated by service.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  See also Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 
120 F.3d 1239 (Fed. Cir 1997); Hardin v. Brown, 11 Vet. 
App. 74, 77 (1998).

A "radiation-exposed veteran" is defined by 38 C.F.R. 
§ 3.309(d)(3) as either a veteran who while serving on 
active duty or on active duty for training or inactive 
duty training, participated in a radiation-risk activity.  
"Radiation-risk activity" is defined to mean onsite 
participation in a test involving the atmospheric 
detonation of a nuclear device; the occupation of 
Hiroshima, Japan or Nagasaki, Japan by United States 
forces during the period beginning on August 6, 1945, and 
ending on July 1, 1946; or internment as a prisoner of war 
(or service on active duty in Japan immediately following 
such internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable 
to that of the United States occupational forces in 
Hiroshima or Nagasaki during the period from August 6, 
1945 through July 1, 1946.  38 C.F.R. § 3.309(b)(i), (ii).  
38 C.F.R. § 3.311 provides instruction on the development 
of claims based on exposure to ionizing radiation, and 
does not refer to any other types of radiation exposure.

The Board concludes that the preponderance of the evidence 
is against the veteran's claim for entitlement to service 
connection for COPD under all of the potentially 
applicable legal theories which pertain to exposure to 
radiation.  First, the veteran's COPD is not included in 
the list of conditions that may be presumptively service-
connected by an individual who participated in a 
radiation-risk activity, as set forth at 38 C.F.R. 
§ 3.309(d).  Second, the veteran's COPD is not included in 
the list of "radiogenic diseases" under 38 C.F.R. 
§ 3.311(b).  As reported earlier, that regulation does not 
create a presumption of service connection, but merely 
accords the claimant special processing of the claim.  
However, since the veteran does not have one of the 
radiogenic diseases, such special processing of this claim 
is not warranted.  Third, there is no indication of 
radiation exposure while the veteran was in Korea.  Forth, 
the veteran had active duty service from January 1949 to 
January 1952.


Herbicide Exposure

Regulations pertaining to herbicide exposure provide that 
if a veteran who served on active duty in Vietnam during 
the Vietnam era develops one of the diseases enumerated in 
either 38 U.S.C.A. § 1116(a) or 38 C.F.R. § 3.309(e), the 
veteran is presumed to have been exposed to Agent Orange 
or similar herbicides.  See also McCartt v. West, 12 Vet. 
App. 164, 168 (1999).  The diseases for which service 
connection may be presumed due to an association with 
exposure to herbicide agents enumerated at 38 U.S.C.A. 
§ 1116(a) and 38 C.F.R. § 3.309(e).
 
The preponderance of the evidence is against the veteran's 
claim for entitlement to service connection for COPD under 
all of the potentially applicable legal theories which 
pertain to herbicide exposure.  Specifically, the 
veteran's service personnel records do not reflect that he 
served on active duty in Vietnam during the Vietnam era.  
The veteran had active duty service from January 1949 to 
January 1952.  Accordingly, as the requirements set forth 
in 38 C.F.R. §§ 3.307 and 3.309 have not been met, the 
veteran's COPD may not be presumed to have been incurred 
during his military service under regulations dealing with 
herbicide exposure.


Cigarette Smoking

The United States Congress has passed legislation directly 
addressing veterans' claims seeking benefits for 
disability related to the use of tobacco.  First, the 
"Transportation Equity Act for the 21st Century" (TEA 21), 
enacted as Subtitle B of Public Law No. 105-178, § 8202, 
112 Stat. 492, amended 38 U.S.C.A. §§ 1110 and 1131, 
inserting language to prohibit the payment of VA 
compensation for disabilities attributable to a veteran's 
use of tobacco products in service.  That legislation was 
approved on June 9, 1998, and was made effective for all 
claims filed thereafter.  

Then on July 22, 1998, the President signed the "Internal 
Revenue Service Restructuring and Reform Act of 1998" (IRS 
Reform Act), Public Law No. 105-206, § 9014, 112 Stat. 
865, which struck the provisions of the amendments made by 
section 8202 of the previous statute, and created a new 
38 U.S.C.A. § 1103, which provides, in pertinent part, 
notwithstanding any other provision of law, a veteran's 
disability or death shall not be considered to have 
resulted from personal injury suffered or disease 
contracted in the line of duty in the active military, 
naval, or air service for purposes of this title on the 
basis that it resulted from injury or disease attributable 
to the use of tobacco products by the veteran during the 
veteran's service.

The new § 1103(a) bars an award of service connection for 
a disability arising after service (as in the present 
case) based upon a finding that such disability was caused 
by tobacco use during service.  It does not, however, 
preclude the establishment of service connection based 
upon a finding that a disease or injury (even if tobacco-
related) became manifest or was aggravated during active 
service or became manifest to the requisite degree of 
disability during any applicable presumptive period 
specified in 38 U.S.C.A. §§ 1112, 1116. See 38 U.S.C.A. 
§ 1103(b).  

By its terms, new § 1103 applies only to claims filed 
after June 9, 1998, and does not affect veterans and 
survivors currently receiving benefits and veterans and 
survivors who filed claims on or before June 9, 1998.

The veteran's claim for entitlement to service connection 
for COPD was received in June 1999.  The date stamp on the 
claim so indicates.  Consequently, the bar to benefits for 
claims filed after June 9, 1998, pursuant to 38 U.S.C.A. § 
1103(a), is applicable here.  Under the circumstances of 
this case, the law is dispositive and the Board has no 
alternative but to deny the veteran's claim for lack of 
entitlement under the law, given that his claim was 
indisputably established as received after June 9, 1998.  
See 38 U.S.C.A. § 1103.


Direct Service Connection

As reported earlier, the veteran may still be entitled to 
a grant of service connection on a direct basis if it can 
be shown that his COPD had its onset during his military 
service, or became manifest to a compensable degree within 
one year of his separation from such service.  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board finds that the preponderance of the evidence is 
against the veteran's claim for entitlement to service 
connection for COPD.  The evidence shows that the 
veteran's COPD was not manifested until many years after 
separation from service.  Specifically, post-service 
evidence suggests that the first documentation of COPD was 
made more than 41 years after the veteran's discharge from 
military service.  In particular, a February 1995 VA 
examination report shows that he was diagnosed as having 
advanced COPD in a heavy smoker.  

However, this VA examination report does not, in any way, 
suggest that the veteran's COPD originated during his 
military service or is otherwise related to such service.  
Instead, it includes a notation that the veteran had 
developed chronic COPD 10 or so years earlier, that he had 
always been a heavy smoker, and that he continued to smoke 
four cigarettes a day.  

The Board also notes that the remainder of the VA 
outpatient treatment records also fail to suggest any 
causal relationship between the veteran's COPD and his 
military service.  This finding is applicable to not only 
this claim, but also all the veteran's service connection 
claims.   

Based on the foregoing, the Board concludes that the 
evidence of record does not demonstrate a causal link or 
nexus between the veteran's COPD and his military service.  
Consequently, his claim for service connection for COPD 
must be denied.


VII.  Dental Disability

Under applicable criteria, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, 
and periodontal disease will be considered service-
connected solely for the purpose of establishing 
eligibility for outpatient dental treatment as provided in 
38 C.F.R. § 17.161. 38 C.F.R. § 3.381(a). 

In determining service connection, the condition of teeth 
and periodontal tissues at the time of entry into active 
duty will be considered. Treatment during service, 
including the filling or extraction of a tooth, or 
placement of a prosthesis, will not be considered evidence 
of aggravation of a condition that was noted at entry, 
unless additional pathology developed after 180 days or 
more of active service.  Teeth noted as normal at entry 
will be service-connected if they were filled or extracted 
after 180 days or more of active service. 38 C.F.R. § 
3.381(c).  However, the following will not be considered 
service-connected for treatment purposes: (1) calculus; 
(2) acute periodontal disease; (3) third molars, unless 
disease or pathology of the tooth developed after 180 days 
or more of active service, or was due to combat or in-
service trauma; and (4) impacted or malposed teeth, and 
other developmental defects, unless disease or pathology 
of these teeth developed after 180 days or more of active 
service. 38 C.F.R. § 3.381(e).



A dental disorder is not shown until decades after the 
veteran's active service.  Thus, for many of the reasons 
cited above, there is no basis to award the veteran 
service connection for an alleged disorder that did not 
manifest itself until many decades after the veteran's 
active service.  Notwithstanding, under the various 
categories listed in 38 U.S.C.A. § 1712 and 38 C.F.R. 
§ 17.161, there are various categories of eligibility for 
VA outpatient dental treatment; some require that a dental 
condition be service connected, but some do not.  One 
dental treatment eligibility category, known as Class IV, 
applies to veterans who are entitled to a 100 percent 
rating by reason of a TDIU.  38 U.S.C.A. § 1712(a)(1)(G); 
38 C.F.R. § 17.161(h).  

In this case, in a November 2001 decision, the RO granted 
the veteran a TDIU.  As the veteran has been granted TDIU 
benefits, he is eligible for Class IV VA outpatient dental 
treatment.  Therefore, the veteran's claim for VA 
outpatient dental treatment is granted.

In deciding all these matters, the Board has considered 
the veteran's contentions regarding the etiology of his 
bilateral hearing loss, claimed vertigo, low back 
disability, and COPD.  However, as a layman, he is not 
qualified or competent to render opinion as to medical 
diagnoses, etiology or causation.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

The Board has also considered the doctrine of reasonable 
doubt with regard to the issues of entitlement to service 
connection for bilateral hearing loss, vertigo, low back 
disability, and COPD.  However, the record does not 
provide an approximate balance of negative and positive 
evidence on the merits which would warrant a favorable 
decision.  38 U.S.C.A. § 5107(b).  The Board is aware that 
VA has a heightened duty to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule.  O'Hare, 1 Vet. App. at 365, 367 (1991); 
Pruitt, 2 Vet. App. at 83, 85 (1992).  The Board's 
analysis of this veteran's claims was undertaken with this 
duty in mind.


ORDER

The case is dismissed for lack of jurisdiction regarding 
claims of service connection for chronic diarrhea, asthma, 
peptic ulcer disease, and diverticulosis.

Entitlement to service connection for bilateral hearing 
loss is denied.

Entitlement to service connection for vertigo is denied.

Entitlement to service connection for a low back 
disability is denied.

Entitlement to service connection for COPD is denied.

Entitlement to service connection for dental disability 
for VA dental treatment purposes is granted.  To this 
extent, the appeal is granted.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

